Citation Nr: 1118792	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  92-06 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to separate compensable disability ratings for bowel and bladder incontinence, claimed as secondary to the Veteran's service-connected back disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 1972 and from November 1974 to October 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 1991 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and June 2000 and August 2003 rating actions by the VA Regional Office in Reno, Nevada, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the claim for a total disability rating based on individual unemployability has been remanded by the Board on multiple occasions, including in February 2009 and August 2010.  In addition, the issue of entitlement to a separate compensable disability rating for bowel and bladder incontinence, claimed as secondary to the Veteran's service-connected back disorder, was also remanded in August 2010.  The development requested in those remands has been completed, and no further action is necessary to ensure compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2008 the Veteran testified at a videoconference Board hearing before a Veterans Law Judge.  As noted above, that judge remanded the claim for further development; however, he thereafter retired from the Board.  Therefore, in the Veteran was afforded a second videoconference hearing before the undersigned Veterans Law Judge in January 2011.  Transcripts from both hearings are of record and have been associated with the claims file. 

The issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bowel and bladder incontinence are not secondary to the Veteran's service-connected low back disorder.  

2.  The Veteran's current service-connected disabilities are residuals of a back injury, rated as 20 percent disabling; a post-operative left knee disorder, rated as 20 percent disabling; a post-operative right knee disorder, rated as 10 percent disabling; diabetes mellitus, rated as 20 percent disabling; and temporomandibular joint dysfunction, rates as noncompensable.  The Veteran's combined rating was 50 percent beginning April 1, 1993, and 60 percent beginning October 2, 2006

3.  The evidence does not show that the Veteran is unable to engage in substantially gainful employment solely as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criterion for a separate compensable rating for bowel and bladder incontinence, claimed as associated with the Veteran's service-connected low back disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (Note 1) (2010).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated June 2000, August 2003, April 2007, May 2008 and February 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced him in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.


Bowel and Bladder Incontinence

The Veteran has claimed entitlement to a separate compensable rating for bladder and bowel incontinence, which he asserts are neurological manifestations of his service-connected back disorder.  

The Veteran was first granted entitlement to service connection for a back disorder in a March 1979 rating decision.  He claimed entitlement to a higher rating for his service-connected back disorder during a September 1998 hearing before a Veterans Law Judge on a different issue.  The Board referred this issue to the VA Regional Office in June 1999.  In a June 2000 Supplemental Statement of the Case (SSOC) the RO denied entitlement to a rating in excess of 20 percent.  The claim came before the Board in February 2001, at which time it remanded the issue for further development and for procedural correction.  An August 2003 rating decision denied entitlement to a rating in excess of 20 percent and a Statement of the Case (SOC) was issued in September 2003.  Since then the Board remanded the Veteran's claim on this issue in both December 2004 and March 2007.  In a February 2009 decision the Board ultimately denied the Veteran's claim for a rating in excess of 20 percent for his service-connected back disorder.  

However, at that time the Board found that, with regard to a claim for separate ratings for bowel and bladder incontinence, further development was necessary.  Accordingly, the Board remanded that issue for further development.  As noted above, the issue was again remanded in August 2010, in order to provide the Veteran with a hearing before a Veterans Law Judge.  The development requested in both remands has now been completed, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the February 2009 Board decision, when rating diseases and injuries of the spine, any associated neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Accordingly, the Board must determine that bowel and bladder incontinence are neurological abnormalities associated with the Veteran's service-connected back disorder.

Before addressing the Veteran's claim for entitlement to separate compensable ratings on those grounds the Board notes that, as indicated above, the February 2009 Board decision denied entitlement to separate compensable ratings for other neurological abnormalities, finding that there was a preponderance of evidence against a finding of complete or incomplete paralysis of either lower extremity due to or associated with the Veteran's service-connected back disorder.  Accordingly, herein the Board will only address the issues of bowel and bladder incontinence.

Evidence relevant to this particular claim includes VA treatment records, VA examination reports and both written and oral statements from the Veteran.  VA treatment records from April 1998 show that the Veteran was hospitalized for four days for acute onset of lower extremity paralysis and numbness.  Upon admission, the Veteran indicated that he had been moving a bookshelf at home when he felt a "pop" in his lower back and went numb and weak in his legs.  X-rays of the Veteran's back, neck and lower extremities did not indicate any abnormalities.  At this time the Veteran also gave a history of multiple strokes.  He stated that he had been wheelchair bound for most of the last few years.  During his hospitalization in April 1998 the Veteran experienced some resolution of his symptoms, and the discharge diagnosis was acute onset of lower extremity paralysis and numbness, resolving.  

As noted above, in his September 1998 hearing before a Veterans Law Judge the Veteran requested that his service-connected back disorder be reevaluated for a higher rating.  Therein the Veteran maintained that his April 1998 back injury was a manifestation on his service-connected back disability, and that he was now paralyzed because of it. 

In October 1999 the Veteran was afforded a VA examination in support of his claim.  At that time the examining physician stated that the Veteran presented himself in a wheelchair and stated that he was paralyzed from the waist down.  According to the Veteran he was unable to walk and had no feeling or voluntary movement from his waist down.  The examiner stated that because the Veteran could not stand, walk, bend or squat his examination was rather limited.  However, he noted that there was no atrophy or deformity of the Veteran's lower extremities.  In addition, there was no tenderness or spasm of the paralumbar musculature.  The Veteran was able to bend without difficulty from his waist to the point of his chest touching thighs (45 degrees).  In the sitting position, using the arms of his wheelchair, the Veteran was able to lock his arms and raise his lower body off of the chair.  Deep tendon reflexes were 2-3+ and brisk and the patellar reflex, bilaterally, and 2+ and brisk at the Achilles reflex.  Assisted straight leg raising was negative, as was Lasegue's sign.  An electromyograph (EMG) of the lower extremities was essentially normal.  A MRI of the lumbosacral spine showed osteoarthritic changes at the right T11-T12, posterior, with secondary mild thecal infringement.  There was also a minor bulging of the L2-3 and L3-4 disc with secondary minor thecal compression and bulging of the L4-5 disc, with mild thecal compression and bilateral nerve root abutment.  An x-ray of the lumbosacral spine showed mild scoliosis, with early osteoarthritic changes about L5-S1.  Following the physical examination and evaluation of the diagnostic studies the examiner diagnosed the Veteran with functional paralysis, not supported by objective findings.  He also diagnosed the Veteran with mild scoliosis with early osteoarthritic changes of the lumbar spine.  The examiner noted that there were many discrepancies between the Veteran's subjective reports and the evidence found in the claims file.  He reported that multiple examiners indicated that the pathology found for whatever condition the Veteran was presenting did not correlate with the functional status, that notes indicated that there was inconsistent neuromuscular performance, and that there were suspicions of malingering by numerous caregivers.  The examiner indicated a strong suspicion that the Veteran had a conversion reaction in that his paraplegia was only psychogenic. 

The Veteran underwent an additional VA examination in July 2003.  In a report from that examination the Veteran reported managing his bowel with digital stimulation and managing his bladder with intermittent catheterization.  Physical examination of the lower extremities revealed no muscle power and flaccid muscle tone.  The examiner stated that sensation was absent to about the level of T7.  Neural imaging revealed no spinal cord compression or other central nervous system lesion to account for the Veteran's paraplegia.  The examiner did note a somatosensory evoked response indicating that there was a partial block out in the spinal thalamic tract in the spinal cord.  The examiner stated that this indicates that the usual electrical pathway from the lower extremity to the somatosensory cortex of the brain was partially blocked.  The examiner diagnosed the Veteran with complete paraplegia with a lesion at approximately T7.  He also diagnosed a neurogenic bowel and neurogenic bladder.  Furthermore, the examiner noted that there has been a strong suspicion that the Veteran has a conversion reaction in that his paraplegia is solely on a psychogenic basis.  The examiner stated that it made no difference as the Veteran is functionally paraplegic.  

In March 2006 the Veteran underwent another VA examination.  The examiner noted that the Veteran appeared to have paralysis almost to the umbilicus of sensory portion, with excellent sensory stimulus above that point.  The Veteran's thoracic spine was nontender and he was able to lean forward well in his wheelchair or on the examination table.  The examiner noted that the Veteran stated that he could not stand and yet showed no atrophy of thighs or calves that one would expect with complete paralysis.  In regard to a diagnosis, the examiner reported that he was unable to ascertain a diagnosis for the Veteran and the paraplegia with which he had become fixated.  

During a May 2007 VA examination the examiner reported that the Veteran had equal atrophy of the thighs and calves, and flaccid paralysis thereof.  There was no kyphosis, listing of the lumbar spine, lumbar flattening, lumbar lordosis, scoliosis or reverse lordosis.  There was also no thoracolumbar spine ankylosis.  Range of motion studies revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The examiner noted that the Veteran experienced fecal and urinary incontinence.  X-rays of the thoracic and lumbosacral spine were reported to demonstrate no fracture or malalignment.  The examiner diagnosed the Veteran with T8 paraplegia and opined that it was not likely related to his service-connected back disability.  Instead, he stated that it was more likely than not related to a back injury or "SC infarct [sic]" sustained after the Veteran's discharge from active service.  

In June 2008 the May 2007 VA examiner provided an addendum to his report.  Therein he stated that the Veteran did not have fixation of a spinal segment of his lower back in a neutral position.  He indicated that there was no indicated that the Veteran had additional weakened movement, excess fatigability, incoordination or pain on repetitive motion and that pain did not limit functional ability during flare-ups.  He indicated that as far as he was able to ascertain, the Veteran's bowel and bladder condition is related to his low back or spinal cord condition.  The examiner noted that the motor weakness and lack of sensation was primarily the Veteran's functional limitation in addition to his bowel and bladder incontinence rather than a pain problem.  

Most recently, in March 2010 the Veteran was afforded an additional VA examination.  During that examination the Veteran reported that he wears diapers and uses self-catheterization for urination and either rectal stimulation or suppositories for defecation.  Physical examination revealed a loss of lumbar lordotic curve and that the Veteran leans to the right when seated.  The Veteran reported pain in the lower back and mid-thoracic spine that radiates into the neck at times.  He denied other flare-ups and did not report any incapacitating episodes of back pain in the past 12 months.  The examiner noted a T8 sensory level.  The examiner stated that the Veteran does in fact currently have bowel and bladder incontinence, but that it is not likely associated with the Veteran's service-connected back disorder.  The examiner's rationale for this opinion was that all of the Veteran's imaging, including MRIs and nerve conduction studies, do not document any damage to the spinal cord.  He also noted that the Veteran has no structural abnormality of his lumbosacral or thoracic spine and that there was no evidence of aggravation of the Veteran's in-service back injury.  

In January 2011 the Veteran testified before the undersigned Veterans Law Judge.  During that hearing the Veteran reported that he was told by a physician that his bowel and bladder incontinence were related to nerve damage from his service-connected back disorder.

After a thorough review of the entirety of the evidence of record, the Board finds that there is a preponderance of evidence against entitlement to a separate compensable disability rating for bladder and bowel incontinence claimed as a neurologic manifestation of the Veteran's service-connected low back disorder.  In so determining, the Board noted that it must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The probative value of medical evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994)

Although the record in this case contains opinions both against the Veteran's claim and some that apparently support the Veteran's claim, the totality of the evidence is not in relative equipoise.  Having reviewed the entirety of the evidentiary record the Board finds that there is a preponderance of evidence against the Veteran's claim.  In this regard, the Board notes that it has assigned the greatest probative value to the March 2006 and March 2010 examination reports.  The opinions expressed in those reports are based on thorough reviews of the claims file.  In addition, the physicians presenting those opinions presented thorough rationale.  In contrast, the May 2007 report, and more specifically, the June 2008 addendum, are not accompanied by any rationale or supporting evidence.  Moreover, the July 2003 VA examiner did not address the issue at all.

In addition, while not mentioned above, the record is also replete with treatment records referencing paralysis of the lower extremities as due to a shrapnel injury in service.  The Board notes that these assessments are clearly based solely on the history as conveyed by the Veteran.  An opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).

The Board has also carefully considered the Veteran's lay statements in support of the contention that his bowel and bladder incontinence are neurologic manifestations secondary to his service-connected low back disorder.  However, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, including the precise nature of his bowel and bladder incontinence.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the Veteran's lay statements alone can serve to establish any association between the Veteran's bowel and bladder incontinence and his service-connected back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).   The Veteran's lay statements are outweighed by the other evidence of record, including numerous VA examination reports, which indicate that the Veteran's bowel and bladder incontinence are not due to neurological abnormalities associated with the Veteran's service-connected back disorder. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to separate compensable ratings for bladder and bowel incontinence.  Since the preponderance of the evidence is against the claims, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied. 


Total Disability Based on Individual Unemployability

The Board notes that the Veteran has also claimed entitlement to a total disability rating based on individual unemployability, asserting that his service-connected disabilities are so incapacitating that they preclude him from securing or maintaining gainful employment.    

The Board notes that the Veteran first began filing for entitlement to TDIU in November 1977.  In that claim the Veteran reported that he was obliged to quit his last job because of his service-connected condition.  An April 1978 rating decision denied entitlement to TDIU.  The Veteran submitted a Notice of Disagreement (NOD) with this decision in July 1978.  Entitlement to TDIU was again denied in a March 1979 rating decision and accompanying Statement of the Case (SOC).  The Veteran submitted a Substantive Appeal (VA Form 9) in December 1979.  Following a September 1982 remand, the Board denied entitlement to TDIU in an October 1983 decision.  

The Veteran again filed for entitlement to TDIU in May 1991.  A July 1991 rating decision denied entitlement, finding that the Veteran was not unemployable solely by reason of service-connected disability.  The Veteran submitted a Notice of Disagreement (NOD) later that month.  The RO issued a Statement of the Case (SOC) in August 1991, and the Veteran filed a Substantive Appeal (VA Form 9) in September 1991.  The Veteran's claim came before the Board in January 1994, at which time it was remanded for further development.  The Board also remanded that issue in June 1999, February 2001, December 2004, March 2007, February 2009 and August 2010.  The development requested in each of those remands has now been completed, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but he or she fails to meet the percentage standards set forth in § 4.16(c), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities are residuals of a back injury, rated as 20 percent disabling; a post-operative left knee disorder, rated as 20 percent disabling; a post-operative right knee disorder, rated as 10 percent disabling; diabetes mellitus, rated as 20 percent disabling; and tempromandibular joint dysfunction, rates as noncompensable.  The Veteran's combined rating was 50 percent beginning April 1, 1993, and 60 percent beginning October 2, 2006.  

As stated above, VA regulations state that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there are two or more disabilities, at least one disability ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.  However, disabilities of one or both upper extremities, or of one or both lower extremities, are considered as one disability.  38 C.F.R. § 4.16.  

The Veteran fails to meet the basic schedular requirements for TDIU as his service-connected disabilities do not consist of a combined rating of at least 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, a total disability rating may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  

The evidence of record includes VA treatment records, VA examination reports and both written and oral statements from the Veteran.  However, while the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id. 

The Veteran has been afforded several VA examinations over the course of his appeal.  In a July 2003 VA examination report the examiner stated that the Veteran is not employable because of his paraplegia.  However, as noted above, an earlier Board decision determined that the Veteran's paraplegia was not service-connected.  

The Veteran was afforded an additional VA examination in May 2007.  During that examination the examiner stated that the Veteran would have significant effects on any occupation, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, vision difficulty, lack of stamina, weakness or fatigue, decreased strength of the  upper and lower extremities, urinary incontinence, fecal incontinence and pain.  However, the examiner also reported that the Veteran could be employed in a sedentary environment and perform sedentary work.  He reported that the Veteran's knees do not limit his employability and that while his back condition prevents his gainful employability in a physical job it does not prevent a sedentary job.  

In March 2010 the Veteran was afforded another VA examination in support of his claim for entitlement to separate compensable ratings for bowel and bladder incontinence.  In the report from that examination the examiner stated that it is not likely that the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

Most recently, the Veteran was afforded an additional VA examination in April 2010 specifically to determine the extent to which the Veteran's service-connected disabilities preclude or impact the Veteran's employability.  The examiner conducted a complete review of the claims file and performed a thorough examination.  Following that review and an examination of the Veteran the examiner stated that the Veteran's service-connected disabilities do not now, and have never in the past, had any significant impact on the Veteran's ability to seek or maintain gainful employment.  

During the Veteran's January 2011 hearing before a Veterans Law Judge he reported that he last worked a full-time job more than 10 years ago.  He indicated that he is now on Social Security disability, and has been since 1971.  He reported starting several jobs and being fired three times.  He also noted trying vocational rehabilitation, but stated that the VA refused to hire him because he had too many doctor appointments.  

The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If he is not so capable, then a grant of TDIU is warranted; not otherwise.

In this case, VA treatment records and examination reports do not show that the Veteran is incapable of performing the physical and mental acts required by employment.  Rather, these records show that the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining gainful employment.  The Board has reviewed and considered all of the competent medical evidence on file.  Aside from the Veteran's own contentions, there is no medical evidence to support his assertions of unemployability due solely to his service-connected disabilities.  

There is little doubt that the Veteran has difficulties related to his service-connected disabilities.  However, the evidence does not reflect that the Veteran cannot work due solely to his service-connected disabilities.  As such, there is no plausible basis for concluding that the Veteran is unable to secure and follow a gainful occupation due to his service-connected disabilities and referral is not necessary. 



ORDER

Entitlement to separate compensable disability ratings for bowel and bladder incontinence, claimed as neurological manifestations secondary to the Veteran's service-connected back disorder, are denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


